DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/29/2021 have been fully considered.
With regard to the claim objection, the Applicant’s arguments are convincing.  The amendments to the claims overcome the objection and the objection is therefore withdrawn.
Applicant’s argument with regard to the rejection of claims 1, 3, 5, 7, 10 under 102(a)(1) have been fully considered.  The examiner agrees that the amendment to claim 1 overcomes the rejection.
Applicant further argues that the claim to priority has been updated and therefore Naraghi is not prior art.  The examiner does not find this argument convincing.  Naraghi does not disclose all the limitations of the independent claims, particularly “said inflatable member designed not to exceed a predetermined maximum volume, wherein said inflatable member deflates when said predetermined maximum volume is reached” and therefore the earlier filing date is not awarded.  Naraghi remains prior art.
With regard to claim 9, which has been amended into claim 1, Applicant’s arguments have been considered. Applicant argues that Rajagopalan is only concerned with the volume in as much as a diameter is achieved and the maximum volume is independent of pressure and volume, and further that Rajagopalan is not concerned with treatment of the spine and therefore is non-analogous art.  These arguments have been considered and are not persuasive.  
Applicant’s argument with regard to claims 12-19 are based on the amendment to claim 12 which overcomes the prior rejection.  The examiner agrees that the amendment overcomes the rejection of claim 12.  However, it is noted that the amendment to claim 12 was previously presented in claim 16.  Applicant does not specifically traverse the rejection of claim 16.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc.
The disclosure of the prior-filed application, Application No. 15/797115, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior-filed disclosure fails to provide support for “said inflatable member designed not to exceed a predetermined maximum volume, wherein said inflatable member deflates when said predetermined maximum volume is reached” in claim 1 and “wherein the inflatable member will deflate or burst if inflated passed a predetermined volume, thereby avoiding damage to the dura or the nerves surrounding the treated area of the spinal canal” in claim 12.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5-8, 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naraghi et al (US 9,808,233) in view of Schwardt et al (US 7,955,339).
Regarding claim 1, Naraghi discloses a system for treating impingement of a nerve of a spinal canal caused by spinal stenosis within a human body, the spinal canal including a vertebral foramen (col. 6, lines 33-38), comprising a catheter 12, an inflatable member 14 movable from a deflated to an inflated position (col. 6, lines 34-35), the inflatable member located within the catheter in the deflated position, and the inflatable member capable of being advanced outwardly of the catheter (col. 11, lines 18-19, 37-38), the inflatable member being sized and configured to alleviate the nerve impingement when in the inflated position (col. 7, lines 19-21), and a cannula 15 for housing said catheter, the cannula having a blunt end 
Claim 1 further calls for the inflatable member to deflate or burst if inflated past a predetermined volume.  Naraghi discloses that the volume of the balloon is monitored (col. 7, lines 36-41) and that various sized balloons can be used (col. 2, lines 66-67).  This implies that it is important not to inflate the balloon past a certain volume and that the inflatable member has a maximum volume because a larger sized balloon would not be needed if a single balloon could inflate to the desired maximum size.  However, Naraghi fails to specifically disclose that the inflatable member is designed not to exceed a predetermined maximum volume, and to deflate when said predetermined maximum value is reached.  Schwardt teaches an inflatable member that will burst when inflated past a maximum predetermined volume thereby allowing the inflatable member to applying a high pressure to desired areas within the vertebra while ensuring that the balloon will not expand in an undesired direction or distance (col. 6, lines 4-14, 29-33).  Naraghi is concerned with applying pressure to the stenosed area in controlled increments to prevent damage or trauma to the patient.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inflatable member of Naraghi such that it will burst if inflated past a predetermined volume as taught by Schwardt so that the balloon can reliable apply the desired pressure to the structures without the risk of damaging other areas beyond the target structure.
Regarding claim 3, Naraghi discloses a means for delivering fluid through the system to the treatment area (col. 7, lines 4-8).
Regarding claims 5 and 6, Naraghi discloses that the balloon may be spherical or dumbbell-shaped (col. 6, lines 43-46).
Regarding claims 7 and 8, Naraghi discloses that the system comprises a radiopaque marker located on the inflatable member (col. 6, lines 57-59).
Regarding claim 10, Naraghi discloses a plurality of inflatable members, the inflatable members having varying sizes (col. 2, lines 66-67).
Claim 11 calls for the inflatable members to be designed not to exceed a predetermined maximum volume.  Schwardt teaches an inflatable member that will not exceed a predetermined maximum volume thereby allowing the inflatable member to applying a high pressure to desired areas within the vertebra while ensuring that the balloon will not expand in an undesired direction or distance (col. 6, lines 4-14, 29-33).  Naraghi is concerned with applying pressure to the stenosed area in controlled increments to prevent damage or trauma to the patient.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inflatable member of Naraghi such that it will burst if inflated past a predetermined volume as taught by Schwardt so that the balloon can reliable apply the desired pressure to the structures without the risk of damaging other areas beyond the target structure.

Claims 2, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naraghi in view of Schwardt as applied to claim 1 above and further in view of Atkinson et al (US 6,402,750).
Claim 2 calls for a second removable stylet having a sharp end for incision into the human body.  Naraghi teaches a first stylet having a blunt end and a second stylet having a sharp end to allow for insertion through various tissues (col. 9, lines 29-42), and the blunt cannula having a first blunt stylet as discussed with regard to claim 1 above, but fails to specifically disclose the use of the first and second stylets with the blunt cannula.  Atkinson teaches a device for accessing a vertebral foramen wherein the device includes various blunt and sharp instruments to allow the user to access the vertebral foramen as needed (col. 20, lines 55-63; col. 21, line 56 – col 22, line 5; Figs. 14A-D).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the cannula having a blunt tip, the stylet having a blunt tip and a stylet having a sharp tip in the system of Naraghi because Naraghi discloses all of these elements and Atkinson teaches that a variety of tool can be used as needed to puncture various tissues to reach the vertebral foramen.
Claim 4 calls for the delivering means to be a syringe connectable to the cannula.  Naraghi discloses therapeutic fluid delivered to the treatment area, but fails to disclose the specific means for providing the fluid.  Atkinson teaches that fluid can be delivered through the cannula to the vertebra using a syringe which is an example of a known fluid source (col. 21, lines 14-15).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a syringe as the therapeutic fluid source in the system disclosed by Naraghi because Atkinson teaches that a syringe is a suitable fluid source for providing therapeutic fluid through a vertebral access cannula.

Claims 12, 17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naraghi in view of Atkinson in view of Schwardt.
Regarding claim 12, Naraghi discloses a method of treating impingement of a nerve of a spinal canal caused by spinal stenosis within a human body (col. 2, lines 41-45), comprising inserting a cannula containing a stylet through the skin and fascia of the human body toward the spinal canal (col. 9, lines 8-12; col. 11, lines 20-26), inserting a catheter including an inflatable member through the cannula (col. 11, lines 18-19, 24-28; col. 12, lines 3-4), inflating the inflatable member, deflating the inflatable member (col. 7, line 60 – col. 8, line 3), and removing the inflatable member and cannula (col. 12, lines 1-2).
Naraghi teaches that sharp stylets can be used to penetrate the skin and fascia (col. 9, lines 15-19) and that a blunt stylet is desired when navigating around the nerves and foramen (col. 9, lines 15-19) and that a stylet can be inserted within the cannula, but fails to specifically disclose the step of inserting a cannula containing a sharp stylet, removing the sharp stylet, inserting a blunt stylet, and removing the blunt stylet.  Atkinson teaches a method of accessing a vertebral foramen wherein a cannula is inserted over a sharp stylet, the stylet is withdrawn, and a blunt style is inserted (col. 21, line 54 – col. 22, line 5), this allows the desired tools to be inserted through various tissues without causing unwanted damage.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Naraghi to include the steps of inserting the cannula with the sharp stylet to initially puncture the skin and fascia, then removing the sharp stylet and inserting the blunt stylet as taught by Atkinson to navigate around the nerves and foramen, 
Claim 12 further calls for the inflatable member to deflate or burst if inflated past a predetermined volume thereby avoiding damage to the dura or the nerves surrounding the treated area of spinal canal.  Naraghi discloses that the volume of the balloon is monitored (col. 7, lines 36-41) and that various sized balloons can be used (col. 2, lines 66-67).  This implies that it is important not to inflate the balloon past a certain volume and that the inflatable member has a maximum volume because a larger sized balloon would not be needed if a single balloon could inflate to the desired maximum size.  However, Naraghi fails to specifically disclose that the inflatable member is designed not to exceed a predetermined maximum volume, and to deflate when said predetermined maximum value is reached.  Schwardt teaches an inflatable member that will burst when inflated past a maximum predetermined volume thereby allowing the inflatable member to applying a high pressure to desired areas within the vertebra while ensuring that the balloon will not expand in an undesired direction or distance (col. 6, lines 4-14, 29-33).  Naraghi is concerned with applying pressure to the stenosed area in controlled increments to prevent damage or trauma to the patient.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inflatable member of Naraghi such that it will burst if inflated past a predetermined volume as taught by Schwardt so that the balloon can reliable apply the desired pressure to the structures without the risk of damaging other areas beyond the target structure.
Regarding claim 17, Naraghi discloses that medication is injected through the cannula (col. 7, lines 4-8).
Regarding claim 20, Naraghi discloses that he steps of inflation and deflation of the inflatable member are repeated (col. 8, lines 40-42).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naraghi in view of Atkinson in view of Schwardt as applied to claim 12 above, and further in view of Naraghi et al (US 2016/0045192) [hereinafter Naraghi ‘192).
Naraghi discloses that the balloon is inflated and deflated more than once until the foramen is dilated to the desired size (col. 8, lines 45-52), and further discloses balloons of multiple sizes (col. 2, lines 66-67), but fails to disclose the step of inflating and deflating the inflatable member is carried out with inflatable members of varying sizes.  Naraghi ‘192 teaches a method similar to the claimed invention wherein the step of inflating and deflating the balloon is performed with inflatable members of varying sizes to gradually dilate the area and help minimize the amount of trauma that arises during the procedure (page 7, para. 0127).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Naraghi in view of Atkinson to include the steps of inflating and deflating balloons of various sizes as taught by Naraghi ‘192 because doing so would utilize the balloons of various sizes provided by Naraghi and further allow for gradual increase in the dilation of the foramen while minimizing the amount of trauma to the patient.



Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naraghi in view of Atkinson in view of Schwardt as applied to claim 12 above, and further in view of McCormack et al (US 2008/0208341).
Naraghi discloses that the balloon is inflated and deflated, but fails to disclose the mechanism for doing so.  McCormack teaches a balloon for insertion into the vertebra, wherein the balloon is inflated and deflated using a syringe (page 3, para. 0058).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Naraghi in view of Atkinson to include the step of inflating the balloon using a syringe as taught by McCormack because doing so is an effective and inexpensive method of inflating a balloon.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naraghi in view of Atkinson in view of Schwardt as applied to claim 12 above, and further in view of Reilley et al (US 5,827,289).
Regarding claim 15, Naraghi discloses that the inflatable member may be inflated using a dyed fluid (col. 7, lines 1-3), and that the balloon may include a radiopaque marker, but fails to specifically disclose that the balloon is inflated with contrast that is visualized under x-ray.  Reilley teaches that a balloon may be inflated with contrast so that the location of the balloon can be confirmed under x-ray (col. 13, lines 26-32).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the .

Claims 18, 19 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Naraghi in view of Atkinson in view of Schwardt as applied to claim 12 above, and further in view of Lee et al (US 8,231,656).
Claims 18 and 19 call for the method to treat neck pain or arm pain.  Naraghi discloses that the method treats spinal stenosis and the leg and back pain associated therewith, but fails to specifically disclose arm or neck pain.  Lee teaches a method for alleviating pain associated with spinal stenosis by expanding the volume in the spinal canal (abstract) and further teaches that the pain may be neck pain, back pain, leg pain or arm pain (col. 2, lines 54-56).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method described by Naraghi which treats leg and back pain associated with spinal stenosis to include treating arm pain and neck pain as Lee teaches that arm, leg, neck and back pain are all symptoms associated with spinal stenosis that can be treated with a similar method at the indicated location.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125. The examiner can normally be reached Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783